DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record namely Wochner (US 2014/0151259 hereinafter Wochner-1), Miao (JP-201321213299), Wochner (US 2013/0189176 hereinafter Wochner-2), and Netsu et al (US 2012/01275613) do not teach or fairly suggest all of the cumulative limitations of claim 5 and 13.  More specifically, the prior art of record does not teach or fairly suggest a method comprising (1) wherein the inner surface impurities of the vinyl material are controlled so that after contact with the vinyl material, surface impurities of the polycrystalline silicon rod have the claimed surface impurity concentrations and (2) wherein the surface impurities of polycrystalline silicon rod are measured by contacting a surface of a 150 g sample of the polycrystalline rod with 200 ml of an extraction liquid composed of 25 wt% hydrofluoric acid, 0.35 wt% hydrogen peroxide, and water, performing extraction for 10 minutes, and performing a quantitative analysis of the extraction liquid by ICP-mass spectrometry.
	Wochner-1 discloses a method for producing polycrystalline silicon comprising packaging polysilicon rods into plastic bags so that the polycrystalline silicon can be transported (see [0018-0019]).  Wochner-1 does not disclose the inner surface impurities of the plastic bag 
	Miyao discloses a method for preparing a resin glove for handling polycrystalline silicon where the glove is subjected to acid cleaning, rinsing, and drying in a clean room to prevent contamination of metal particles on crushed polycrystalline silicon (see [0026-0027] and [0004]).  Wochner-1 does not disclose the inner surface impurities of the plastic bag being controlled so that the polycrystalline silicon has the claimed surface impurities or measuring the impurities according to Claim 5.
	Wochner-2 discloses a method for removing metal impurity from the surface of polycrystalline silicon lump comprising cleaning with acids where the P concentration is 1-20 ppta, As is 0.02-2 ppta, B is 1-20 ppta, Al is 0.01-2 ppta (see [0029-0032]), Fe is 1-40 pptw, Cr is 0.1-5 pptw, Ni is 0.1-5 pptw, Cu is 0.1-5 pptw, Na 0.1-10pptw, Zn is 0.1-10 pptw (see [0045]).  Wochner-2 also discloses where the total concentration of metals at the surface including K, Ca, Ti, Co, Mo, and Sn at the surface is from 10 to 100 pptw (see [0043]). Wochner-1 does not disclose the inner surface impurities of a plastic bag being controlled so that the polycrystalline silicon has the claimed surface impurities or measuring the impurities according to Claim 5.

	After updating the search, a new reference Netsu came to the attention of the Examiner.  
	Netsu discloses a polycrystalline silicon mass where the sum of the concentrations of Cr, Fe, Ni, Cu and Co impurities are not more than 75 ppta wherein the concentrations are measured by an inductively coupled plasma (ICP) mass spectrometry method (see [0079]) and a 

Thus, it is clear that Wochner-1, Miyao, Wochner-2, and Netsu either alone or in combination do not disclose or fairly suggest the present invention.

In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/1/2021


/SHENG H DAVIS/Primary Examiner, Art Unit 1732